Citation Nr: 1706916	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  12-21 176A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a respiratory condition, to include as due to exposure to asbestos.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel

INTRODUCTION

The Veteran had active duty in the United States Navy from January 1965 to January 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied service connection for asbestosis.  The Veteran submitted a notice of disagreement in November 2010.  A statement of the case (SOC) was issued in August 2012.  The Veteran submitted a timely substantive appeal later in August 2012.  A supplemental SOC was issued in March 2016, continuing the denial.

In October 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of which is of record. 

The Board has recharacterized the Veteran's service connection claim for asbestosis more broadly to include any respiratory disability.  See Brokowski v. Shinseki, 23 Vet. App. 79 (2009) (holding that a claimant may adequately identify the disability for which compensation benefits are sought by referring to a body part or system that is disabled, or by describing the symptoms of that disability).

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran was exposed to asbestos during his period of honorable active service.

2.  The Veteran does not have a currently diagnosed respiratory disorder, to include asbestosis.

CONCLUSION OF LAW

The criteria for entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016). 

The notice requirements for the claim on appeal were accomplished by way of a letter sent in March 2010, prior to the initial October 2010 rating decision.  The letter described the Veteran's and VA's responsibilities, to include what evidence should be provided by him and what evidence should be provided by VA.  It also advised on the type of evidence needed to substantiate both the disability rating and effective date elements of his claim, pursuant to the Court's holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA also has a duty to assist the Veteran in the development of a claim.  The record reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's contentions.  Pertinent evidence associated with the claims file consists of service treatment records, VA and private treatment records, personnel records, and statements from the Veteran.  

Furthermore, the Veteran was provided with VA examinations in September 2010 and June 2012 in conjunction with his claim.  An addendum opinion from a VA examiner was also obtained in February 2016.  The Board finds that the VA examination and addendum reports are collectively adequate because the examiners conducted clinical evaluations, interviewed the Veteran as appropriate, thoroughly reviewed the claims file, and described the Veteran's medical history and conditions in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The Veteran was also afforded a hearing before the undersigned VLJ at which he presented oral argument in support of his claim.  During the hearing, the Veteran's representative asked specific questions directed at identifying information required to substantiate the claim for service connection.  The VLJ sought to identify pertinent evidence not currently associated with the claims file and the Veteran described the history of his respiratory disorder.  The Veteran has not asserted that VA failed to comply with the hearing duties, nor has he identified any prejudice in the conduct of the Board hearing.  See 38 C.F.R. § 3.103(c)(2) (2016).  The Board finds that the VLJ complied with the hearing duties and the Veteran is not shown to be prejudiced on this basis.

In summary, the evidence of record provides sufficient information to adequately evaluate the claims, thus further assistance with the development of evidence is not required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  The Board finds that VA has fulfilled its duties to notify and assist the Veteran, therefore appellate review may proceed.  

II.  Service connection

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the claim for a respiratory disorder.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

General legal principles

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In order to establish service connection, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service (i.e., the nexus requirement).  Shedden v. Principi, 381 F. 3d 1163, 1167 (Fed. Cir. 2004); see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); 38 C.F.R. § 3.303.

There is in fact no specific statutory guidance with regard to asbestos-related claims, nor has the Secretary promulgated any regulations in regard to such claims.  However, VA has issued certain procedures on asbestos-related diseases which provide guidelines for use in the consideration of compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9 (December 13, 2005) (now incorporated in the Live Manual); see also McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  The aforementioned manual notes that the inhalation of asbestos fibers can produce fibrosis and tumors, with interstitial pulmonary fibrosis (asbestosis) being the most common disease.  A clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  Symptoms and signs include dyspnea; end-respiratory rales over the lower lobes; compensatory emphysema; clubbing of the fingers at late stages; and pulmonary function impairment and cor pulmonale that can be demonstrated by instrumental methods.  Asbestos fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.

Rating boards have the responsibility to ascertain whether or not records demonstrate evidence of asbestos exposure in service, and ensure that development is accomplished to ascertain whether or not there is pre- or post-service occupational or other asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.f. (now incorporated in the Live Manual).  A determination must then be made as to the relationship between asbestos exposure and the claimed diseases.  As always, the reasonable doubt doctrine is for consideration in such claims.  In McGinty, the Court also indicated that while the veteran, as a lay person, is not competent to testify to the cause of his disease, he is competent to testify to the facts of his asbestos exposure.  See McGinty, supra at 432.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra.  The Board determinations with respect to the weight and credibility of evidence are factual determinations going to the probative value of the evidence.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

Analysis

The Veteran contends that he was exposed to asbestos during service aboard the U.S.S. Kearsarge, resulting in a respiratory condition claimed as asbestosis and manifested by chronic coughing.

Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, and manufacture and insulation of roofing and flooring materials.  High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.  A review of the Veteran's service records and DD Form 214 confirm his specialty as a machinist's mate and service onboard the U.S.S. Kearsarge.  Given the credible lay evidence supported by the circumstances of his service, the Board finds that the Veteran was exposed to asbestos during his period of honorable service.   

While exposure to asbestos in service is conceded, the Board further finds that the weight of the evidence does not establish the presence of a currently diagnosed asbestos-related or other respiratory disorder for which service connection can be granted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See 38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F. 3d 1328 (1997).

In the instant case, the Veteran initiated his claim in January 2010.  In support of his claim, he provided private treatment records from 2007.  

In March 2007, Dr. S. indicated that the Veteran had parenchymal changes consistent with asbestos-related pneumoconiosis.  He stated the identified pleural change was consistent with a history of asbestos exposure.  Dr. S. also identified mild chronic obstructive pulmonary disease.  He concluded the Veteran's pulmonary disease was multifactorial and more likely than not related to asbestos.

In June 2007, Dr. J. reviewed the Veteran's chest X-rays and found evidence of asbestos related lung disease in the form of asbestosis and asbestos-related pleural disease.

The Board is cognizant that the requirement of a current disability is satisfied if the disorder is diagnosed when the claim is filed or at any time during the pendency of appeal.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).  Thus, when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky, supra.  However, the evidence regarding the Veteran's diagnoses includes not only the private treatment records, but also VA treatment records, medical opinions from multiple VA examiners, and the Veteran's lay statements.  The Board must carefully consider and weigh all relevant evidence of record.

In September 2009, VA treatment records reflect that the Veteran presented with complaints of back and hip pain.  Upon examination, the Veteran denied chest pain or shortness of breath. 

In June 2010, the Veteran again presented with back and hip pain.  A physical examination revealed unlabored respiratory efforts and clear lungs bilaterally.  In August 2010, imaging of the chest revealed that lung fields were clear except for scattered small nodules consisted with healed granulomas.  The examining radiologist noted no evidence of pleural thickening or pleural calcifications.  The recorded impression was an essentially negative chest.  

The first VA examination in conjunction with the Veteran's claim was also conducted in August 2010.  The examiner noted the Veteran's report of participation in a class action lawsuit involving asbestos exposure while working for Union Pacific, resulting in a monetary settlement.  The examiner also noted that the Veteran was not taking any pulmonary medicine and had no history of lung surgery.  The physical examination revealed lungs clear to auscultation and percussion.  The examiner considered the Veteran's report of a rare cough and ability to walk about 100 feet before stopping due to hip and back pain, rather than shortness of breath.  The conclusion of the examiner, after also reviewing a chest X-ray, was that no pulmonary disease was present.

The second VA examination was conducted in June 2012.  After a thorough review of the claims file, the examiner concluded that the Veteran was not currently or previously diagnosed with a respiratory or pulmonary condition.  The examiner acknowledged the Veteran's asbestos exposure in service and considered that the 2007 chest X-ray was described as consistent with asbestos-related lung disease by the private treatment provider.  Also noted was the Veteran's intermittent use of inhalation bronchodilator therapy.  However, the examiner stated that the 2010 chest X-ray was negative and found no medical evidence of asbestos-related lung disease. 

VA treatment records from October 2012 include imaging of the chest accompanied by a finding of left lower lobe pneumonia, while the remaining lung fields were noted as grossly clear.  Imaging in March 2013 was compared with these results and again found clear lung fields except for small scattered nodules consistent with healed granulomas.  Further testing in March 2013 found lung fields clear of active disease with no evidence of pneumonia.

In November 2014, VA treatment records show that the Veteran presented for treatment of gout and arthritis.  A physical examination found the lungs to be clear to auscultation bilaterally.

An addendum opinion was requested from a VA examiner in February 2016 to ensure that all private treatment records were considered.  After reviewing the records from Dr. S. and Dr. J., the examiner noted that neither had utilized a chest CT when reaching their conclusions regarding the Veteran's asbestos-related diagnoses.  The examiner stated that a chest CT completed in October 2012 showed no evidence of asbestosis.  Likewise, chest film completed in October 2015 showed no evidence of asbestosis.  After review of the private treatment records and opinions, the examiner concluded that the diagnoses were unfounded as there was no medical evidence of the Veteran having asbestosis.

During the hearing before the Board in October 2016, the Veteran testified that he was not currently receiving treatment for any type of lung condition; however, he described consistent coughing year-round.  Based upon the diagnoses of Dr. S. and Dr. J. in 2007, the Veteran contended that he suffers from asbestosis linked to his service.

After careful consideration of the evidence of record, the Board finds that service connection cannot be granted because the Veteran does not have a respiratory disorder.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992). 
When reviewing medical evidence, the Board may appropriately favor the opinion of one competent medical authority over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  However, the Board may not reject medical opinions based on its own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).

Here, the Board affords the opinions of the VA examiners more probative value than the private opinions with regard to the Veteran's diagnoses because the VA opinions were offered based on review of the entire claims file and multiple diagnostic tests.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) (noting "the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted"); see also Nieves-Rodriguez, supra at 304 (2008) (noting "most of the probative value of a medical opinion comes from its reasoning.  Neither a VA medical examination report nor a private medical opinion is entitled to any weight . . . if it contains only data and conclusions.").  The Board is persuaded by the VA examiner's opinion because it is based on the utilization and evaluation of more invasive tests.  Indeed, in Dr. S.'s March 2007 assessment he recommended clinical correlation of his impressions and noted that a CT of the chest would be helpful to better characterize the findings.  As described by the 2016 VA examiner, the CT scan was negative.   

Moreover, the Board considers the private impression of chronic obstructive pulmonary disorder in 2007 to be acute in nature, as further testing and VA treatment records over a period of years did not reveal a chronic condition sufficient for a finding of service connection.  Notably, the June 2012 VA examination report found no evidence of respiratory or pulmonary disorders. 

The most probative evidence of record fails to show that the Veteran had a chronic respiratory disorder at any time during the period on appeal.  The Board acknowledges the Veteran's assertions that he has asbestosis manifested by a chronic cough, but finds that he is not competent to provide evidence pertaining to complex medical issues such as the diagnosis of a respiratory disorder due to asbestos exposure because such a condition cannot be diagnosed by the application of knowledge within the realm of a lay person.  See Jandreau, supra; Layno, supra at 469-470 (1994).

Thus, although exposure to asbestos has been conceded, the probative evidence is against granting service connection for a respiratory disorder because there is no persuasive evidence of a present disability.  Thus, the appeal must be denied as to this issue. Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Entitlement to service connection for a respiratory condition, to include as due to asbestos exposure, is denied.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


